Citation Nr: 1102188	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active service from July 1966 to July 1970

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of July 2004 and March 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  In March 2008, the Board remanded this 
case.  The claims file in this case has been rebuilt.  


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and his 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for diabetes mellitus, Type II, 
rated as 20 percent disabling, and for posttraumatic stress 
disorder (PTSD), rated as 70 percent disabling.  The combined 
rating is 80 percent.  The Veteran meets the schedular criteria, 
per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, which permits the individual to earn a "living wage").  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the Veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The Veteran is unemployed and has been for years, since 2004.  VA 
outpatient medical records and statements from the Veteran show 
that he was last employed in a part-time position as a janitor.  
The Veteran indicated that he was unable to keep up on the job 
even though it was only part-time.  He stated that he was told 
that he would be called when he was needed to work again, but he 
was never called back.  The medical records show that the Veteran 
has problems with insomnia, apathy, and fatigue.  It has been 
noted in the past that his PTSD included psychotic symptoms.  He 
has also displayed verbal and physical aggression.  He 
occasionally reported suicidal ideation.  

In April 2010, the Veteran was afforded a VA diabetes mellitus 
examination, followed by an addendum after a claims file review 
was conducted.  At that time, the Veteran reported that he was 
previously (before the janitor work) employed by a telephone 
company, but he could not maintain weight standards and was let 
go after many years.  Physical examination did not reveal any 
neuropathy in the lower extremities at this time.  He appeared to 
be morbidly obese.  He was taking multiple medications, to 
include for diabetes mellitus.  The examiner did not feel that 
his diabetes mellitus caused a job impediment.  

The Veteran was also afforded a VA psychiatric examination.  At 
that time, the Veteran reported having sleep disturbance and poor 
sleep, followed by daytime fatigue.  He indicated that his 
relationship with his wife was somewhat volatile.  His 
relationships with his children and other relatives were good, 
but he only saw them a few times per year.  He indicated that he 
would call up his old tank commander a few times a year, but that 
was his only other social relationship.  The Veteran was 
cognitively intact. His mood was dysphoric.  He reported having 
visual and olfactory hallucinations.  He described some.  He 
denied inappropriate behavior.  At that time, there was no 
suicidal or homicidal ideation nor was violent behavior evident.  
The Veteran indicated that his impulse control was fair.  He 
reported that he had nightmares, which is confirmed in the 
outpatient records.  He stated that he was unable to take loud or 
crowded situations and indicated when he last went out to eat 
with his wife, he had to pack up his meal and go home.  He stated 
that he has lost interest in leisure activities and was jumpy 
with a startle reaction.  The examiner provided an opinion that 
there was no total occupational and social impairment due to 
PTSD, but there was reduced reliability and productivity.  The 
examiner indicated that the Veteran's irritability, intrusive 
memories, concentration difficulties, sleep difficulties, and 
isolative behavior would lead to reduced reliability and 
productivity if the Veteran was employed.  The examiner felt that 
he was suitable for structured sedentary and physical employment 
with limited stress and responsibilities as well as limited 
interaction with others.  

The Veteran has reported his inability to keep up on the job as 
well as the circumstances of his last employment.  The Board 
finds the Veteran's statements to be both competent and credible 
in their content.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

In viewing the medical evidence of record, as well as the 
Veteran's statements, the Board finds that TDIU is warranted.  
Considering the Veteran's disabilities, particularly the PTSD, 
and his limited work experience as a janitor and as a service 
technician for a phone company, the Board finds that the Veteran 
is unemployable based on the nature and severity of his service-
connected disabilities.  The VA examiner outlined very specific 
job criteria that would need to be in place for the Veteran to be 
employed and even then, he would function with reduced 
reliability and productivity.  He needs to be isolated, with 
structure, and preferably no interaction with others, such as 
customers.  The Board finds that given the restrictive criteria, 
it is reasonable to find that the Veteran is not capable of 
performing the mental acts required by employment, in a normal 
and gainful employment environment.

The Veteran is to be afforded every reasonable doubt.  See 38 
U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in 
this case in the Veteran's favor.  Accordingly, a total 
disability rating based upon individual unemployability due to 
service-connected disabilities is warranted.


ORDER

TDIU is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


